Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 119(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12,14,15,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen (USPN 4,171,999).
With respect to claim 1, Allen shows an operating liquid tank (10) for a motor vehicle having a tank wall (12) that bounds an operating liquid tank interior, comprising: a first fiber-reinforced stiffening structure (20) and a second fiber-reinforced stiffening structure (19), wherein the first stiffening structure (20) is bonded to an inner face (see fig. 5) of the tank wall (12) that, wherein the inner face (see fig. 5) of the tank wall (12) faces and directly contacts the operating liquid tank interior (inside the tank), and the second stiffening structure (19) is bonded to an outer face (12) of the tank wall (12) that, wherein the outer face (12) of the tank wall (12) faces away from the operating liquid tank interior (13); and the tank wall (12), at least in sections, is in a sandwich arrangement between the first stiffening structure (20) and the second stiffening structure (19), in such a way that the first stiffening structure (20) and the second stiffening structure (19), at least in sections, are in an overlapping arrangement (see fig. 5); and the operating 
With respect to claim 2, Allen shows wherein the tank wall (12) is in a sandwich arrangement between the first stiffening structure (20) and the second stiffening structure (19), in such a way that, in a top view of the tank wall (10), the first stiffening structure (20) and the second stiffening structure (19) run flush to one another.(fig. 3 shows a top view of the layers)
With respect to claim 3, Allen shows wherein the first stiffening structure (20) takes the form of a fiber-reinforced tensile first ribbon (20 is layers of fiberglass), and/or in that the second stiffening structure (19) takes the form of a fiber-reinforced tensile second ribbon (19 is layers of fiberglass).
With respect to claim 4, Allen shows wherein the first stiffening structure (20) takes the form of a first organosheet, and/or in that the second stiffening structure (19) takes the form of a second organosheet.  (the sheets of fiberglass meet the  orgaonsheet as described in applicants paragraph {39}
With respect to claim 5, Allen shows wherein the first stiffening structure (20) is secured to two spaced-apart securing regions on the inner face of the tank wall (12)  (left and right of element 15); and/or the second stiffening structure (19) is secured to two spaced-apart securing regions on the outer face of the tank wall (10).  (again left and right of 15)
With respect to claim 6, Allen shows wherein the first stiffening structure (20) is bonded on the inner face of the tank wall (12) along a 
With respect to claim 7, Allen shows wherein the first stiffening structure (20) is in a circumferential arrangement within the operating liquid tank (1); and/or the second stiffening structure (19) is in a circumferential arrangement within the operating liquid tank (1).
With respect to claim 8, Allen shows wherein the operating liquid tank (10) has at least two first fiber-reinforced stiffening structures (multiple layers of 21, each layer is interpreted as a fiber reinforced stiffening structure) , each of which is bonded to the inner face (11) of the tank wall (12) that faces the operating liquid tank interior (13); and the two first stiffening structures (20) are in a crossed arrangement (fiberglass sheets are made up of crossed fibers ) such that the reinforcing fibers thereof run at an angle to one another.
With respect to claim 9, Allen shows wherein the operating liquid tank (10) has at least two second fiber-reinforced stiffening structures (sheets or individual layers of 19), each of which is bonded to the outer face of the tank wall (12) that faces away from the operating liquid tank interior (inside of 10); and the two second stiffening structures (multi layered 19) are in a crossed arrangement (this is what sheets of fiberglass is, crossed fibers impregnated with resin)  such that the reinforcing fibers thereof run at an angle to one another.  

With respect to claim 11, Allen shows wherein the first stiffening structure (20) is bonded to the tank wall (12) by means of an adhesion promoter layer (the first layer of 20 meets this limitation) disposed between the first stiffening structure (20) and the inner face of the tank wall (12), and/or the second stiffening structure (19) is bonded to the tank wall (12) by means of an adhesion promoter layer (1st layer of 19) disposed between the second stiffening structure (19) and the outer face of the tank wall (12).
With respect to claim 12, Allen shows wherein the first stiffening structure (20) is bonded to the tank wall (12) by means of a rivet bond (15) that penetrates the first stiffening structure (21), and/or the second stiffening structure (19) is bonded to the tank wall (12) by means of a rivet bond (15) that penetrates the second stiffening structure (19).
With respect to claim 14, Allen shows wherein the two first stiffening structures (20) are in a crossed arrangement such that the reinforcing fibers thereof run at right angles to one another (this is the fundamental nature of fiberglass).
With respect to claim 15, Allen shows wherein the two second stiffening structures (19) are in a crossed arrangement such that the reinforcing fibers thereof run at right angles to one another (this is what fiberglass is, reinforcing sheets made up of fiber).

Allowable Subject Matter
Claim 13, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that “In the present case, Applicant respectfully submits that Allen fails to disclose each and every element of the claimed invention. Specifically, Allen fails to teach that “the first and second stiffening structures are bonded to an inner and outer face, respectively, along a continuous tank wall of the operating liquid tank and/or along a continuous section of the tank wall of the operating liquid tank.”  Applicant also states “ Allen does not teaches bonding the stiffening structures to a continuous wall or a continuous section of a wall.”

The office does not agree, if the wall of Allen’s tank was not continuous it would have leaks.  Separately, the claim language does not require a continuous wall as applicant’ argues.  The “or” language only require “a continuous section of the wall” and as stated above, the entire wall minus the opening is a continuous wall, made of continuous sections, or it would not function as a liquid tank.  Applicant’s arguments that a continuous wall can’t have a joint or a seam is not represented in the claim language.  The language of “a continuous section” is broad, so broad that any section of the wall under the first and second stiffening structures can be “a section”.    If applicant’ would like this interpretation, Examiner suggest more specific language for example a –seamless tank- or -a wall devoid of seams, or joints- or similar with respect to the current disclosure.
In response to applicant's argument that the Allen reference in not for use in a motor vehicle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the tank can be used on a ship, or large vehicle.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736